Citation Nr: 0018593	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right lateral meniscus tear, status post 
meniscectomy.  

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to May 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied a rating in excess of 10 percent for 
a right lateral meniscus tear, status post meniscectomy.  The 
RO, by rating decision dated in April 1998, granted a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 due 
to right knee arthroscopic debridement for a medial meniscus 
tear, from October 7, 1996, to December 1, 1996.  By rating 
decision of December 1998, the RO granted service connection 
for right knee arthritis, assigning it a separate 10 percent 
rating effective from October 1993, the date of his original 
claim.  As the veteran's claim and appeal have been for an 
increased initial rating for his right knee disability, 
regardless of the diagnostic characterization, the Board 
construes that the appellate issues now include the issue of 
an increased rating for arthritis of the right knee.

During the pendency of this appeal, the RO, in various rating 
decisions, denied the veteran's claims of service connection 
for a right ankle disability and a left knee disability as 
well as a request for reopening of his claim for service 
connection for a left knee disabiity.  He did not appeal 
these decisions.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence shows that the veteran's 
right knee disability is manifested by moderate impairment 
with recurrent lateral instability, but is not productive of 
severe recurrent subluxation or lateral instability.  

3.  The probative medical evidence shows that a higher rating 
is not warranted for limitation of motion of the right knee, 
including functional loss which is due to pain or other 
pathology.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for recurrent 
lateral instability of the right knee have been met.  38 
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a higher separate 10 percent rating for 
arthritis of the right knee have not been met. 38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran sustained a 
torn right lateral meniscus and underwent a right lateral 
meniscectomy in April 1981.  Private treatment records show 
that post-service, the veteran underwent further treatment 
for his right knee condition in Germany between 1987 and 
1991, to include arthroscopy and a partial meniscectomy.  

In a VA examination in April 1994, the veteran complained of 
recurrent swelling and popping and stated that he was unable 
to squat due to pain.  The veteran noted that, at times, his 
knee had locked and that he had to manipulate his leg in 
order to straighten it out.  He reported that his knee 
frequently gave way, noting pain along the anteromedial joint 
line.  The veteran stated that he had worked for a masonry 
company but indicated that he had been having increasing 
difficulty doing the type of work that the job required.  The 
examiner observed that the veteran walked with a limp, 
favoring the right, lower extremity.  

Physical examination of the right knee revealed that there 
was an oblique lateral incision overlying the lateral joint 
line anteriorly.  The examiner reported that the veteran 
noted tenderness to palpation along the lateral joint line 
and varus strain resulting in the lateral joint line opening, 
which was accompanied by pain.  The examiner commented that 
it was difficult to tell whether this would open widely or 
not because the veteran had immediately tensed his muscles.  
The right knee measured 1/2 inch greater in circumference than 
the left.  There was no measurable difference in thigh 
circumference.  The examiner reported that palpation about 
the knee revealed what seemed to be a boggy synovial 
reaction.  Range of motion on the right knee was from full 
extension (0 degrees) to 113 degrees of flexion.  The 
examiner noted that the veteran had full range of motion of 
the left knee.  The results of Slocum testing were complaints 
of pain, primarily in the area of the posterolateral and 
posteromedial joint lines and the examiner reported that both 
Slocum and Lachman's testing were normal.  X-ray examination 
of the right knee revealed no evidence of recent or old 
fracture, dislocation or subluxation.  There were early 
marginal osteophytes arising from the contiguous surfaces of 
the lateral, femoral and tibial condyles and early osteophyte 
arising from the inferior articular pole of the patella.  No 
other abnormalities were noted.  The examiner's opinion was 
that the veteran had X-ray findings consistent with early 
degenerative arthritis of the knee, with possibly a lateral 
instability.  The Board notes that although the examiner 
referred to the veteran's left knee in the opinion section of 
the report, it is clear that his opinion pertained to the 
right knee, as the examiner stated in the beginning of the 
report that pertinent findings were confined to the right 
knee.  

VA outpatient treatment records, dated from March 1995 to 
June 1995, show the veteran complained of knee pain, 
buckling, instability and locking.  Physical examination in 
March 1995 showed range of motion of the knee was 0 degrees 
extension and 120 degrees of flexion.  He had 30 degrees 
stress varus.  Anterior drawer was positive.  Pivot was 
negative.  X-ray examination was negative.  The impression 
was medial meniscal pathology, probably old anterolateral 
rotary instability.  The impression on examination in June 
1995 was anterolateral rotary instability, probable medial 
meniscus pathology.  A knee brace was prescribed.  

In his substantive appeal, VA Form 9, received in May 1995, 
the veteran stated that his right knee disability prevented 
his continued employment in the construction business and 
limited opportunity for other types of employment, as well.  
Further, he claimed that he was unable to participate in 
sports or enjoy playing with his children due to his right 
knee disability.  

VA outpatient treatment records from June 1995 to June 1998, 
including return to work evaluations, show that the veteran 
underwent right knee arthroscopy and debridement in October 
1996 and continuously complained of right knee pain.  A 
treatment record, dated in December 1996, shows a diagnosis 
of degenerative joint disease of the right knee.  A record of 
treatment, dated in December 1997, shows that the veteran 
complained of right knee pain.  Physical examination at that 
time revealed mild effusion.  The examiner reported that the 
veteran had full range of motion.  The assessment was 
instability with degenerative changes and a brace was 
prescribed.  Treatment records dated in May and June 1998 
show that the veteran again complained of right knee pain.  
Physical examination disclosed crepitus and medial and 
lateral joint line tenderness.  Anterior drawer sign and 
Lachman's test were positive.  The diagnosis was right knee 
instability and the examiner indicated that there were 
tricompartmental degenerative changes.  No kneeling or 
squatting was recommended and the veteran was instructed to 
maintain his quadriceps.  

At a personal hearing before a member of the Board at the RO 
in New Orleans, Louisiana, in April 1997, the veteran 
testified that he had had three knee surgeries.  The veteran 
stated that he was unable to stoop or squat as far down as he 
had been able to in the past due to his right knee 
disability, which limited his daily activities, as well as 
employment opportunities in construction and labor.  The 
veteran testified that he had sharp pain in his knee, the 
frequency of which depended on the type of activities he had 
done and the weather, that his knee gave way, and that the 
pain in his knee was worse in the evenings.  He stated that 
he had swelling around the knee three to four times per week 
and popping and locking every day.  The veteran testified 
that he was only able to walk about two blocks before the 
onset of pain.  He stated that most of the time he is unable 
to bend his leg because it gets stuck.  The veteran testified 
that he wears a knee brace every day for stability.  

The veteran underwent magnetic resonance imaging (MRI) in 
June 1998.  The impressions were mild degenerative changes 
with bony spurring, mild meniscal degeneration involving the 
posterior horn of the lateral meniscus and probable bony 
bruise or bony edema involving the proximal tibia.

On VA examination in October 1998, the veteran complained of 
constant right knee pain, stiffness, swelling and locking in 
the right knee.  He reported that his symptoms increased with 
driving and sitting, and at night.  The veteran indicated 
that on flare-ups he had to stop his activities.  He reported 
that he had a cane and a brace.  The veteran reported that he 
had been unable to work due to his knee disability and that 
his last job had been unloading a truck.  Physical 
examination of the veteran's right knee showed a well-healed 
surgical scar obliquely in the lateral aspect.  His range of 
motion was from 0 to 80 degrees.  The examiner stated that 
the veteran had lateral joint line tenderness and crepitus, 
bilaterally.  He had a positive varus stress.  McMurray's 
test was positive.  The veteran had a negative anterior and 
posterior drawer sign.  Lachman's test was negative.  The 
assessment was right degenerative joint disease.  The 
examiner stated that the veteran was status post 
meniscectomy, noting some lateral instability on his right 
knee.  No swelling was noted.  The examiner stated that there 
was muscle guarding due to painful motion in the veteran's 
knee.  The examiner reported that the veteran's endurance 
would be decreased due to pain.  No atrophy was noted in his 
thigh muscles, although the examiner stated that the veteran 
had decreased muscle tone.  

A VA outpatient treatment record, dated in June 1999, shows 
the veteran reported that he was employed by a cooling and 
refrigeration company, where he moved equipment.  He stated 
that he had had recurrent swelling of the right knee and had 
been advised by physicians to limit stooping or squatting and 
deep knee bending.  Physical examination revealed mild 
effusion.  Range of motion testing showed the veteran had 
full extension to 0 degrees and flexion of 120 degrees.  The 
examiner reported that the veteran had a positive posterior 
drawer sign with good distraction/relaxation and a positive 
anterior drawer sign.  Lachman's test was also reported to be 
positive.  The examiner reported tenderness in the medial and 
lateral joint lines and well-healed scars.  Good quadricep 
tone was noted.  A job change from heavy labor was 
encouraged.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (1999).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1999).  The Rating Schedule provides that arthritis due to 
trauma will be rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is warranted with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (1999).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A zero percent evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).   

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited 60 
degrees and compensable ratings when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), or 15 degrees 
(30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1999).  

Impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation if 
slight, 20 percent if moderate and 30 percent if severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  However, when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97.  
Precedential opinions of the General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102 and 
4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In this case, the veteran has appealed the initial rating 
assigned for residuals of a right lateral meniscus tear, 
status post meniscectomy.  Therefore, consideration of the 
claim for higher ratings will be based on the totality of the 
evidence, without predominant focus on the recent evidence of 
record.  

The residual of the veteran's lateral meniscus tear, status 
post meniscectomy is currently evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  The medical evidence in this case 
supports a rating of 20 percent based on the residuals of the 
right lateral meniscus tear, status post meniscectomy. 

As set out above, DC 5257 provides for disability evaluations 
based on knee impairment with recurrent subluxation or 
lateral instability.  To warrant a 20 percent rating under 
that code there must moderate impairment with recurrent 
subluxation or instability.  The veteran is currently 
receiving a 10 percent rating based on mild recurrent 
instability or subluxation.  The Board finds that the 
evidence is evenly balanced on whether his impairment causes 
mild versus moderate impairment.  As early as the 1994 VA 
examination, the veteran complained that he had difficulty 
manipulating his leg in order to straighten it out due to 
knee locking.  Although X-ray examination revealed no 
dislocation or subluxation at that time, the examiner 
expressed the possibility that the veteran may have had a 
lateral instability.  However, while the veteran contended 
that his knee frequently gave way, the examiner commented 
that it was difficult to determine whether this was accurate 
because on examination the veteran immediately tensed his 
muscles.  The Board notes that many of the diagnostic studies 
performed specifically to measure instability have been 
positive on some occasions and negative on other occasions.  
For example, on VA examination in April 1994, Lachman's test 
was normal while VA outpatient treatment records dated in 
June 1999 show Lachman's test was positive.  On subsequent 
outpatient examination in March 1995, the veteran had varus 
stress and anterior drawer sign was positive, and outpatient 
records dated in June 1995 show anterolateral rotary 
instability.  Moreover, lateral instability was noted on VA 
examination in October 1998.  The Board notes that the 
veteran was provided with a knee brace as early as 1995 and 
that findings of knee impairment have also included 
tenderness and recurrent effusion.  Therefore, in 
consideration of the benefit of the doubt rule, the Board 
finds that the veteran's service-connected right knee 
disability warrants a 20 percent evaluation based on moderate 
impairment wirh recurrent instability.  

The medical findings have not shown severe instability or 
subluxation of the right knee.  For example, during VA 
examination in October 1998, the veteran had positive varus 
stress and McMurray's test was positive, but the veteran had 
a negative posterior drawer sign, and Lachman's test was also 
negative.  No examiner has indicated severe instability or 
subluxation and on the most recent medical report only mild 
effusion was noted.  These medical findings show that the 
evidence is at least evenly balanced for moderate impairment, 
but they do not demonstrate that a higher rating for severe 
impairment is warranted.  The above constitutes probative 
evidence that the veteran's right knee disability does not 
warrant a rating in excess of 20 percent under DC 5257.  38 
C.F.R. § 4.71a, DC 5257.  

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, in 
this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has carefully reviewed 38 C.F.R. Part 4, but finds 
no diagnostic code more appropriate than Diagnostic Code 5257 
for rating the veteran's disability.  

The veteran has an additional separate 10 percent evaluation 
for arthritis of the right knee under DC 5003.  The probative 
medical evidence establishes that the veteran does not 
warrant a higher separate rating based on limitation of 
motion of the right knee, including any limitation that is 
based on functional loss due to pain or other pathology.  
During the April 1994 VA examination, range of motion of the 
right knee measured from full extension at zero degrees to 
113 degrees of flexion.  During VA outpatient examination in 
March 1995, range of motion of the right knee was from zero 
degrees of extension to 120 degrees of flexion.  Under DC 
5260 and 5261, these findings would not even warrant a 
compensable evaluation for limitation of motion.  Although 
the veteran displayed limited range of motion from zero 
degrees extension to 80 degrees flexion on VA examination in 
October 1998, this would still not warrant a compensable 
rating since under DC 5260, a zero percent rating would still 
be warranted with flexion limited to 60 degrees.  
Subsequently, during VA outpatient treatment in June 1999, 
the examiner stated that the veteran had full extension to 
zero degrees and flexion to 120 degrees.  Here, the veteran 
is already receiving a ten percent rating under DC 5003 since 
he has arthritis of the knee and noncompensable limitation of 
motion.  These probative medical examination findings do not 
demonstrate that the veteran has limitation of either 
extension or flexion that would warrant a rating in excess of 
ten percent including that due to pain or other pathology.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  The Board has 
considered the evidence for the entire appeal period and all 
potentially applicable diagnostic codes and finds that the 20 
percent rating granted herein is warranted for the whole 
period in question, and beyond that, a further increased 
evaluation is not warranted in this case for residuals of a 
lateral meniscus tear, status post meniscectomy, at any time 
during the period under consideration.  


ORDER

Entitlement to an evaluation of 20 percent for residuals of a 
right lateral meniscus tear, status post meniscectomy, is 
granted, subject to regulations governing the payment of 
monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

